DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        SIMON TIMLICHMAN and SVETLANA TIMLICHMAN,
                        Appellants,

                                    v.

                           SILVIA CHETRIT,
                               Appellee.

                              No. 4D21-2999

                              [June 23, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case No. COCE21008559.

  Josef Timlichman of Josef Timlichman Law, PLLC, Aventura, for
appellants.

  Diego E. Traibel, Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.